Gbiffiths, S."
In this accounting proceeding the trustees seek an allowance of real estate management commissions with respect to interests in certain oil leases on properties, most of which are situated in Texas.
Subdivision 7 of section 285-a of the Surrogate’s Court Act authorizes a single commission on the gross rents collected where the trustee ‘' is * * * entitled or required to collect the rents of and manage real property ”.
*798The trustees cite Matter of Brennan (251 N. Y. 39), as authority for the allowance of commissions for managing real properties. In Matter of Brennan (supra, p. 44), although by the terms of the lease the trustee was relieved from the management of the real property, the court allowed management commissions on rents collected since the " entire responsibility for directing, supervising, overseeing, administering and controlling the property ’ ’ rested upon the trustee. The court stated that the trustee could not lawfully evade such responsibility and its exercise constituted management within the intention of the statute. Matter of Brennan did not, however, involve management commissions with respect to royalties received under oil leases.
So far as appears, the trustees paid the real estate taxes on said oil properties in addition to collecting or receiving the royalties as they became due and payable. The account does not indicate that the trustees performed any other duties in connection with the management of such properties. The court is accordingly of the opinion that the duties performed by the trustees with respect to such oil leases did not constitute the collection of rents and the management of real property within the intendment of subdivision 7 of section 285-a of the Surrogate’s Court Act.
Any additional compensation to the trustees by way of management commissions is accordingly disallowed.
Settle decree accordingly.